UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASLEEN CHUGG,

                               Plaintiff,
                                                                  ORDER
                   -against-

 QBE INVESTMENTS (NORTH                                     18 Civ. 10221 (PGG)
 AMERICA) INC., et al.,

                               Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action currently scheduled for

December 19, 2019 is adjourned sine die.

Dated: New York, New York
       December 17, 2019
